Mahoney, P. J., and Kane, J.,
dissent and vote to reverse in a memorandum by Kane, J. Kane, J. (dissenting). In our view, the judgment appealed from should be reversed and a new trial granted. There is ample evidence in this record for a jury to find negligence on the part of Stewart-Scott which was a proximate cause of this accident. The testimony of Brian Mitchell, an employee of Colucci, established that employees of Stewart-Scott selected the method by which the 20-foot I-beam was affixed to the trailer. They also applied the wraparound technique in securing the beam with a chain and binder near the headboard of the trailer. There is no evidence *905in this record that their installation was disturbed by Colucci or any of his employees before it came loose from the trailer as it rounded a curve and ascending grade at the scene of the accident. Therefore, in our view, the jury could assign some degree of responsibility for the dislodging of the beam to Stewart-Scott because of its part in the initial, undisturbed method of affixing the 20-foot beam to the trailer, regardless of any part played by Colucci or his employees.
Consequently, this accident could be found to be a natural and foreseeable consequence of circumstances created by Stewart-Scott, through its superintendent Benson, when he directed Colucci to remove the debris, including the 20-foot beam, from the Mill Street construction site to the storage yard on Cedar Avenue in consideration of a load of bank run gravel previously delivered to another work site by Colucci for Stewart-Scott. Under these circumstances, the actions of Colucci and Shand in unloading the debris at Cedar Avenue and providing additional chains to secure the remaining load should not be held, as a matter of law, to be intervening acts of such an extraordinary nature as to provide a superseding cause to attenuate any prior act of negligence by Stewart-Scott and relieve it of liability (see, Kush v City of Buffalo, 59 NY2d 26). It is for the jury to determine whether Stewart-Scott was negligent and if that negligence was a cause of the ensuing accident (see, Fuller v Preis, 35 NY2d 425), for, of course, and as stated by Supreme Court in its charge to the jury, there may be more than one proximate cause of an accident (see, Gill v Falkowski, 69 AD2d 934, appeal dismissed 47 NY2d 1012).
Therefore, it necessarily follows that the form of the questions submitted by Supreme Court for special findings as to the negligence of the remaining defendants, Colucci and Shand, was improper. In each instance, the requested special finding inquired whether negligence found as to a defendant was the proximate cause of the accident. Thus, the jury was required to choose between either Colucci or Shand in making its determination of liability, a choice which, in our view, was predetermined by the court’s charge that the jury could apply the rule of res ipsa loquitur to the actions of Colucci. This error is compounded by the added issue of Benson’s underlying statutory liability for any negligence the jury could have found on the part of Shand (see, Vehicle and Traffic Law § 388). For, although the complaint had been dismissed as to Benson, a finding of some liability on the part of Shand would add yet another dimension to the size of an ultimate award to *906plaintiff. Furthermore, in our view the court’s error in its request for special findings was fundamental under the circumstances; therefore, the absence of any timely objections does not preclude a consideration of the error in the general exercise of this court’s power to reverse on this issue in the interest of justice (see, Decker v Rassaert, 131 AD2d 626, 627; Dance v Town of Southampton, 95 AD2d 442, 449-450).